Memorandum: The State appropriated 12.345 acres of land owned by respondent. The trial court fixed direct damage at $25,000 an acre for the sum of $308,625 and consequential damage to respondent’s remaining 38.30 acres in the sum of $143,625. The latter damage was computed upon a further finding that the remaining acreage had been damaged by 15% of its former value or $3,750 per acre. We find the fair and reasonable value of the lands appropriated to be $20,000 an acre which results in direct damage of $246,900 and consequential damage (retaining the 15% figure) to be $114,900 for a total of $361,800. (Appeal from judgment of Court of Claims in action for damages.for permanent appropriation.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.